Name: Commission Regulation (EEC) No 353/93 of 17 February 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 150 000 tonnes of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 41 /28 Official Journal of the European Communities 18 . 2. 93 COMMISSION REGULATION (EEC) No 353/93 of 17 February 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 150 000 tonnes of durum wheat held by the Italian intervention agency of 1 50 000 tonnes of durum wheat held by it in accor ­ dance with Regulation (EEC) No 1836/82. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European, Economic Community, Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 25 February 1993 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 29 April 1993 . Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agency are to be sold by tender ; Whereas Commission Regulation (EEC) No 1836/82 (*), as last amended by Regulation (EEC) No 3043/91 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 1 50 000 tonnes of durum wheat held by the Italian inter ­ vention agency should be issued ; 3 . Tenders must be lodged with the Italian interven ­ tion agency : Azienda di Stato per gli interventi nel mercato agricolo (AIMA), via Palestro 81 , 1-00100 Roma ; (telex : 620331  tel. : 47 49 91 ). Article 3Whereas, in order to ensure that tenders lodged represent current market trends, the minimum price should be raised to the level of the intervention price ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Notwithstanding Article 5 (1 ) of Regulation (EEC) No 1836/82, in no case may successful tenders be lower than the intervention pri'ce applicable on the final date for submission of tenders. Article 4 HAS ADOPTED THIS REGULATION Not later than Tuesday of the week following the final date for the submission of tenders, the Italian intervention agency shall notify the Commission of the quantities and average prices of the various lots sold.Article 1 The Italian intervention agency shall issue a standing invitation to tender for the resale on the internal market Article 5 (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p . 1 . 0 OJ No L 139, 24. 5. 1986, p. 36. 0 OJ No L 201 , 31 . 7. 1990, p. 5. O OJ No L 202, 9 . 7. 1982, p. 23. b) OJ No L 288, 18 . 10 . 1991 , p . 21 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 18 . 2. 93 Official Journal of the European Communities No L 41 /29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1993 . For the Commission Rene STEICHEN Member of the Commission